Supplement to CALVERT WORLD VALUES FUND, INC. Calvert Capital Accumulation Fund Calvert International Equity Fund Calvert International Opportunities Fund Statement of Additional Information dated January 31, Date of Supplement: September 20, 2011 Under “Investment Advisor and Subadvisors — Subadvisors” on page 31, delete the fourth paragraph regarding F&C Management Limited (“F&C”) and insert the following: Advisory Research, Inc. (“ARI”) is a Delaware corporation. ARI is a wholly owned subsidiary of Piper Jaffray & Co. ARI receives a subadvisory fee, paid by the Advisor, of 0.53% of the average daily net assets of the International Opportunities Fund up to and including $500 million and 0.44% of assets in excess of $500 million. Trilogy Global Advisors, LP (“Trilogy”) is a Delaware limited partnership. Affiliated Managers Group, Inc., a publicly traded asset management company, holds a majority equity interest in Trilogy.
